DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the end of the first tubular member" in line 2 and “the end of the second tubular member” in lines 3-4, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of this office action, “the end of the first tubular member” will be interpreted as “an end of the first tubular member” and “the end of the second tubular member” will be interpreted as “an end of the second tubular member”.

Claim 9 recites the limitation "the end of the first tubular member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the end of the first tubular member” will be interpreted as “an end of the first tubular member”.

Claim 11 recites the limitation "the end of the second tubular member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the end of the second tubular member” will be interpreted as “an end of the second tubular member”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 105552441, see Machine Translation).
Regarding claim 1, Dong et al. discloses in Figs 1-4, an apparatus for degassing a battery cell (ref 3), comprising: a gas suction portion (ref 6) providing negative pressure (P2/§ Detailed Description); a first tubular member (ref 7) connected to the gas suction portion (ref 6), and having at least one suction port (ref 14) formed in a radial direction (Figs 2-4); a second tubular member (ref 2) connected to the gas suction portion (ref 6), and provided to be coupled to (Figs 2-4) the first tubular member (ref 7); and a hemispherical cover (respective sidewall structures of refs 12, 11) coupled to the first tubular member (ref 7) and the second tubular member (ref 2), respectively, wherein the 
Dong et al. does not explicitly disclose the cover is hemispherical in shape, however, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cover structure from angled to hemispherical, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the  shape of sealing structures affects the vacuum sealing ability of two structures connected together and that many design parameters are taken into consideration when determining the angle/shape of components fitted together forming a vacuum tubing structure.

Regarding claim 2, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses an end of the first tubular member (ref 7) is formed sharply (Fig 3 depicts sharp end, for example, at ref 6).

Regarding claim 3, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses the first tubular member (ref 7) penetrates through (Figs 1, 3) a gas chamber (ref 5) and is coupled to (Figs 1, 4) the second tubular member (ref 2), and the hemispherical cover (Fig 4 depicts coupling in detail) is in close contact with an exterior material (of the chamber ref 5) forming the gas chamber (ref 5) to block an internal space of the gas chamber from an external space (Figs 3-4 depict detail of coupling and dividing of chamber 5 internal/external spaces) of the gas chamber (ref 5).

Regarding claim 5, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses the hemispherical cover (respective sidewall structures of refs 12, 11) is disposed such that a plane on which the opening is disposed is perpendicular to a length direction (depicted in Fig 3) of the first tubular member (ref 7).

Regarding claim 6, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses a close contact pad (material of ref 1) attached to the opening of the hemispherical cover (respective sidewall structures of refs 12, 11).



Regarding claim 8, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses an outer diameter (Fig 1) of an end of the first tubular member (ref 7) is formed to be equal to or smaller than (connection depicted in Fig 1) an inner diameter of an end of the second tubular member (ref 2).

Regarding claim 9, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses an end (depicted in Fig 1) of the first tubular member (ref 7) is inserted inside (Fig 1) the second tubular member (ref 2) and is coupled to (Fig 1) the second tubular member (ref 2).

Regarding claim 10, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses the second tubular member (ref 2) is coupled to the first tubular member (ref 7), an internal space (Fig 1) of the second tubular member (ref 2) is connected to an internal space (Fig 1) of the first tubular member (ref 7).

Regarding claim 11, modified Dong et al. discloses all of the claim limitations as set forth above and also discloses an end (Figs 1-2, part connecting to ref 11) of the second .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 105552441, see Machine Translation) as applied to claim 1 above, and further in view of Strauss (US 2,862,986).
Regarding claim 4, modified Dong et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the first tubular member penetrates through the gas chamber and is coupled to the second tubular member, the suction port is disposed inside the gas chamber.
Strauss discloses in Fig 1, a battery (ref 10) including a structure including tubing (Fig 1) for removing gas (C2/L5-8, ref 14) from the battery (ref 10).  The tubing (Fig 1, attached to valve 14) protrudes through a sealing structure (ref 15) into a top portion (Fig 1) of the battery (ref 10).  This top portion constitutes a gas chamber.  This configuration enhances the removal of gases from the battery, enhancing overall performance (C3/L38-42 – C4/L1-16).
Strauss and Dong et al. are analogous since both deal in the same field of endeavor, namely, batteries and gas removal structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the penetrating tube structure disclosed by Strauss into the connecting tubular structure of Dong et al. to enhance removal of gases from the battery, enhancing overall battery performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim et al. (US 5,645,953) discloses in Figs 1-6, a battery (Title) and structure for removing gas from within the battery via conduit (ref 6) and vacuum (ref 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725